UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22593 The Cushing Energy Income Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2015 Item 1. Schedule of Investments. The Cushing® Energy Income Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Fair Common Stock - 31.0% Shares Value Integrated Oil & Gas - 12.9% Canada - 1.4% Cenovus Energy, Inc. $ Netherlands - 1.6% Royal Dutch Shell Plc (1) United States - 9.9% Chevron Corporation (1) Exxon Mobil Corporation Occidental Petroleum Corporation (1) Oil & Gas Exploration & Production - 13.9% Canada - 2.1% Vermillion Energy Inc. United States - 11.8% Anadarko Petroleum Corporation ConocoPhillips Company (1) Devon Energy Corporation EOG Resource, Inc. Pioneer Natural Resource Company Upstream - 4.2% Canada - 4.2% Arc Resources Ltd. (1) Bonterra Energy Corporation Total Common Stocks (Cost $20,301,906) $ Master Limited Partnerships and Related Companies - 71.1% Crude Oil & Refined Products - 3.7% United States - 3.7% NuStar Energy, L.P. $ Large Cap Diversified - 14.2% United States - 14.2% Energy Transfer Partners, L.P. (1) ONEOK Partners, L.P. Williams Partners, L.P. (1) Natural Gas Gatherers & Processors - 6.9% United States - 6.9% Enable Midstream Partners, L.P. (1) Targa Resources Partners, L.P. Other - 3.4% Republic of the Marshall Islands - 3.4% Seadrill Partners, LLC (1) Propane - 0.9% United States - 0.9% NGL Energy Partners, L.P. (1) Shipping - 10.6% Republic of the Marshall Islands - 10.6% Capital Products Partners, L.P. (1) Golar LNG Partners, L.P. (1) Teekay Offshore Partners, L.P. Upstream - 31.4% United States - 31.4% Dorchester Minerals, L.P. (1) EV Energy Partners, L.P. (1) Legacy Reserves, L.P. (1) LRR Energy, L.P. Memorial Production Partners, L.P. (1) Mid-Con Energy Partners, L.P. Vanguard Natural Resources, LLC (1) Viper Energy Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $62,757,333) $ Fixed Income - 3.7% Principal Amount Upstream - 3.7% United States - 3.7% BreitBurn Energy Partners, L.P., 7.875%, due 04/15/2022 $ EV Energy Partners, L.P., 8.000%, due 04/15/2019 Total Fixed Income (Cost $3,087,532) $ Short-Term Investments - Investment Companies - 1.6% Shares United States - 1.6% AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02%(2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01%(2) Fidelity Money Market Portfolio - Institutional Class, 0.13%(2) First American Government Obligations Fund - Class Z, 0.05%(2) Invesco STIC Prime Portfolio, 0.07%(2) Total Short-Term Investments - Investment Companies (Cost $814,932) $ Total Investments - 107.4% (Cost $86,961,703) $ Liabilities in Excess of Other Assets - (7.4)% ) Net Assets Applicable to Common Stockholders - 100.0% $ Percentages are stated as a percent of net assets. All or a portion of these securities are held as collateral pursuant to the loan agreements. Rate reported is the current yield as of August 31, 2015. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) * The above table only reflects tax adjustments through November 30, 2014.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Cushing Energy Income Fund’s (the “Fund”) most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2015 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
